Name: 93/352/EEC: Commission Decision of 1 June 1993 laying down derogations from the conditions of approval for border inspection posts located in ports where fish is landed
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural policy;  cooperation policy;  maritime and inland waterway transport;  fisheries
 Date Published: 1993-06-16

 16.6.1993 EN Official Journal of the European Communities L 144/25 COMMISSION DECISION of 1 June 1993 laying down derogations from the conditions of approval for border inspection posts located in ports where fish is landed (93/352/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 18 paragraph 4 thereof, Whereas the border inspection posts must satisfy the general requirements laid down by Directive 90/675/EEC; whereas supplementary and necessary conditions have been laid down by Commission Decision 92/525/EEC (3) in order to allow the approval of these posts; Whereas, in relation to the landing of fish in ports, it is necessary to take account of the derogation from certain provisions relating to the border inspection posts and the staff responsible for the organization of the controls; Whereas, in this context, it is appropriate to take account of the health conditions for the production and the placing on the market of fishery products laid down by Council Directive 91/493/EEC (4) for the conditions of approval of the border inspection posts which are located in ports and where fish is landed; Whereas the competent authorities of the Member States must have the possibility to designate official agents, responsible for the control of fish, who must have the required abilities for this kind of control; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The competent authority of a Member State shall designate an official agent, who is specifically trained, to be responsible for the carrying out of checks on fish in border inspection posts located in ports where fish is unloaded. The competent authority shall inform other Member States and the Commission. Article 2 By derogation from point 2 of the Annex of Decision 92/525/EEC, unloading and landing of fish must be carried out in accordance with Chapter II, point 2 of the Annex of Directive 91/493/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 331, 17. 11. 1992, p. 16. (4) OJ No L 268, 24. 9. 1991, p. 15.